             1   Stuart B. Wolfe (SBN 156471)
                 sbwolfe@wolfewyman.com
             2   Jonathan C. Cahill (SBN 287260)
                 jccahill@wolfewyman.com
             3   WOLFE & WYMAN LLP
                 980 9th Street, Suite 2350
             4   Sacramento, CA 95814-2716
                 Telephone: (916) 912-4700
             5   Facsimile: (916) 329-8905

             6   Attorneys for Defendant
                 PNC BANK, N.A.
             7

             8                                 UNITED STATES DISTRICT COURT

             9                                EASTERN DISTRICT OF CALIFORNIA

            10

            11   MICHAEL B. CORTEZ, an individual and                  Case No.: 2:18-cv-01896-WBS-EFB
                 ANTONIETTE A. CORTEZ, an individual,
            12                                                         Solano County Superior Court Case No.:
                                Plaintiffs,                            FCS051075
            13
                  v.                                                   STIPULATION AND ORDER TO
            14                                                         CONTINUE DEFENDANT PNC BANK,
                 SECOND CHANCE HOME LOANS, LLC, a                      N.A.’S MOTION TO DISMISS
            15   business entity; ALLIED SERVICING                     PLAINTIFFS’ COMPLAINT
                 CORPORATION, a business entity; PNC BANK,
            16   NATIONAL ASSOCIATION; and DOES 1                      Current Hearing Date:     February 19 2019
                 through 50, inclusive,                                Current Hearing Time:     1:30 p.m.
            17                                                         Ctrm:                     5t, 14th Floor
                                Defendants.
            18                                                         Continued Hearing Date: March 11, 2019
                                                                       Continued Hearing Time: 1:30 p.m.
            19

            20                                                         Action Filed: June 26, 2018

            21   TO THE COURT AND ALL COUNSEL OF RECORD HEREIN:
            22          WHEREAS, the Motion to Dismiss filed by Defendant PNC BANK, N.A. (“PNC”), in
            23   regard to Plaintiffs MICHAEL B. CORTEZ and ANTONIETTE A. CORTEZ’s (“Plaintiffs”)
            24   Complaint is currently set for hearing on February 19, 2019 at 1:30 p.m., in Courtroom 5, 14 th Floor
            25   in the above-captioned Court;
            26          WHEREAS, Plaintiffs’ counsel, due to an unforeseeable conflict, is unable to attend the
            27   current hearing on PNC’s Motion to Dismiss;
            28

                                                                  1
                        STIPULATION BY THE PARTIES TO CONTINUE MOTION TO DISMISS HEARING DATE
3271201.1
             1          WHEREAS, the Parties are currently attempting to resolve this matter, potentially before

             2   incurring the further costs of the above referenced hearings and other costs.

             3                                              STIPULATION

             4          The Parties, by and through their counsel of record hereby STIPULATE and AGREE to

             5   continue the hearing on PNC’s Motion to Dismiss to March 11, 2019 at 1:30 p.m., in the above-

             6   captioned Court or to the next available date that is convenient to the Court

             7          IT IS SO STIPULATED.

             8

             9   DATED: February 5, 2019                       WOLFE & WYMAN LLP

            10
                                                               By: /s/ Jonathan C. Cahill
            11
                                                                   STUART B. WOLFE
            12                                                     JONATHAN C. CAHILL
                                                               Attorneys for Defendant
            13                                                 PNC BANK, N.A.
            14

            15

            16   DATED: February 5, 2019                       SHAPERO LAW FIRM

            17
                                                               By: /s/ Sarah Shapero (authorized 2/5/19)
            18                                                     SARAH SHAPERO
            19                                                 Attorneys for Plaintiffs
                                                               MICHAEL B. CORTEZ and ANTONIETTE
            20                                                 A. CORTEZ

            21

            22

            23

            24

            25

            26
            27

            28

                                                                    2
                        STIPULATION BY THE PARTIES TO CONTINUE MOTION TO DISMISS HEARING DATE
3271201.1
             1

             2                                                ORDER

             3          Having considered the above Stipulation of the Parties, and good cause appearing, the

             4   hearing on the Motion to Dismiss Filed by PNC Bank, N.A to Plaintiffs’ Complaint is hereby

             5   continued to March 11, 2019 at 1:30 p.m.in the above entitled Court. The Scheduling Conference is

             6   continued from March 18, 2019 to April 15, 2019. A Joint Status Report shall be filed no later than

             7   April 1, 2019.

             8          IT IS SO ORDERED.

             9

            10   Dated: February 6, 2019

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26
            27

            28

                                                                  3
                        STIPULATION BY THE PARTIES TO CONTINUE MOTION TO DISMISS HEARING DATE
3271201.1
